Citation Nr: 0317644	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the right upper arm involving 
Muscle Group III.

2.  Entitlement to an effective date earlier than November 6, 
2000 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from September 1968 to July 
1970.

This appeal arises from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a hearing 
held at the RO in September 2002.


REMAND

In a letter dated in January 2003, the Board of Veterans' 
Appeals (Board) informed the veteran of the Veterans Claims 
Assistance Act (VCAA), of the evidence needed to substantiate 
his claims, and what evidence he was responsible for 
obtaining.  However, the United States Court of Appeals for 
the Federal Circuit has determined that such notice was 
inadequate because it limited the time period for submitting 
necessary evidence to 30 days rather than the statutorily 
mandated one year.  Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003).  Since the one-year period 
has not passed, and the veteran has not waived the one year 
time period, the Board cannot decide the claim for an 
increased rating for thoracic spine disability.

The veteran testified at his hearing in September 2002 that 
he was currently receiving treatment for the gunshot wound 
residuals at the Birmingham, Alabama VA Medical Center, and 
had received treatment at that facility as early as 1972.  
The records of this treatment are not part of the claims 
file.

In his notice of disagreement dated in February 2001, the 
veteran made a statement that is construed as a notice of 
disagreement with the calculation of the combined rating.  A 
statement of the case has not yet been issued.  The Board 
must therefore, remand this matter to the RO for the issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238, 240-1 (1999).

Accordingly, the veteran's appeal is remanded for the 
following:

1.  The RO should inform the veteran that 
he has until January 28, 2004 to respond 
to the Board's VCAA letter.  

2.  The RO should obtain all records of 
the veteran's treatment for residuals of 
a gunshot wound of the right arm and for 
a psychiatric disability, from the 
Birmingham, Alabama VA Medical Center for 
the period from 1972 to the present.

3.  The RO should then readjudicate the 
veteran's claims, and issue a 
supplemental statement of the case as to 
any remaining issues on appeal.

4.  The RO should issue a statement of 
the case as to the issue of proper 
calculation of the veteran's combined 
evaluation, and inform him of the steps 
needed to perfect an appeal as to that 
issue.

Thereafter, if otherwise in order, the case should be 
returned to the Board for consideration of any remaining 
issues for which a valid substantive appeal has been 
submitted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


